Exhibit32.1 ALST Casino Holdco, LLC Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) Pursuant to the requirements of Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sections1350(a) and (b)), the undersigned hereby certify as follows: 1.Soohyung Kim is the Chief Executive Officer of ALST Casino Holdco, LLC (the “Company”). 2.The undersigned certifies to the best of his knowledge: (A) The Company’s Form10-Q for the quarter ended June 30, 2016 accompanying this Certification, in the form filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 (the “Exchange Act”); and (B) The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 12, 2016 /s/ SOOHYUNG KIM Soohyung Kim Manager, Chief Executive Officer and Secretary (Principal Executive Officer)
